Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43   Desc: Main
                           Document Page 1 of 13


                       UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF PUERTO RICO



 IN RE: WANDA I SANTIAGO-               CASE NO. 19-06953 (ESL)
 SALICRUP
                                        Chapter 13

             Debtor



                   MOTION FOR RECONSIDERATION TO VACATE
                       OR MODIFY CONFIRMATION ORDER

 TO THE HONORABLE COURT:

        COMES NOW, Banco Popular de Puerto Rico (hereafter “BPPR”),

 through the undersigned attorney, and hereby moves the Honorable

 Court to vacate or modify the Order Confirming Plan [Docket No.

 36].

                                INTRODUCTION

        1.    On   November   26,   2019,   Wanda    I.   Santiago-Salicrup

 (Debtor) filed a voluntary Chapter 13 petition for bankruptcy

 relief (“the Petition”). The required schedules were not filed

 with the Petition. See Docket No. 1

        2.    On January 6, 2020, the Debtor filed her Chapter 13

 Plan of Reorganization (the “Plan”).         See Docket No. 17

        3.    On February 14, 2020, the Debtor filed an amendment to

 the Plan.     See Docket No. 26

        4.    On February 24, 2020, the Chapter 13 Trustee did not

 recommend the Plan, as amended by Docket no. 26.




                                                                              1
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43           Desc: Main
                           Document Page 2 of 13


        5.    On March 12, 2020, the Debtor filed Motion requesting

 entry of order to Confirm the Plan as amended. See Docket No.

 34.

        6.    On March 13, 2020, BPPR filed Objection to Debtor’s

 Claim of Exemption, pursuant to Section 522(l) of the Bankruptcy

 Code   and   Rule    4003(b)(1)      of    the    Federal   Rules   of    Bankruptcy

 Procedure, based on Debtor’s failure to comply with state law

 requirements to be able to claim a homestead right over the real

 property listed in Schedule A/B since she did not comply with

 the requirements set out in Section 11 and 12 of the Puerto Rico

 Home Protection Act of 2011.               Specifically, Debtor did not: (1)

 file a sworn motion including the description of the property

 being protected as entered in the Registry and a statement to

 the fact that she used the property as her principal residence

 pre-petition;       (2)   disclose    in    Schedule    C   whether      or   not   her

 claimed homestead is registered at the Property Registry; (3

 attach to Schedule C the sworn statement required in Article 12

 of the PR Home Protection Act; (4) explain why the real property

 is not registered under her name.                See Docket No. 35

        7.    On March 13, 2020, the Honorable Court issued Orden

 Confirming Plan. See Docket No. 36

        8.    On March 16, 2020, the United States Bankruptcy Court

 for the District of Puerto Rico issued the General Order 20-03

 extending all periods set by statutes of limitations applicable




                                                                                       2
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43     Desc: Main
                           Document Page 3 of 13


 to causes of action, cases and proceedings filed, or to be filed

 in this court, until Monday, April 13, 2020 in light of the

 Executive Order signed by the Governor of Puerto Rico on Sunday

 March 15, 2020 due to the coronavirus pandemic (COVID-19).

       9.    On April 13, 2020, the Debtor requested an extension

 of   time   to    reply    to   BPPR’s    Objection    to   Debtor’s   Claim   of

 Exemption.       See Docket No. 39.

       10.   On April 14, 2020, the Court granted Debtor’s 30 days

 to reply to BPPR’s Objection to Debtor’s Claim of Exemption. See

 Docket No. 40.

             ARGUMENTS TO ALTER OR AMEND THE CONFIRMATION ORDER

       BPPR seeks reconsideration of the confirmation order only

 11   days   after    its    entry. 1     There   are   several   provisions    to


 1     The order of confirmation was issued on March 13, 2020, but the United
 States Bankruptcy Court for the District of Puerto Rico issued on March 16,
 2020 General Order 20-03 in which it ordered “[a]ll periods set by statutes
 of limitations applicable to causes of action, cases and proceedings filed,
 or to be filed in this court, are hereby extended until Monday, April 13,
 2020.” On March 12, 2020, Hon. Wanda Vázquez Garced, Governor of Puerto Rico,
 issued Administrative Bulletin No. OE-2020-020, declaring a state of
 emergency in the face of the imminent impact of the Coronavirus (COVID-19) on
 Puerto Rico. A state of emergency was declared throughout Puerto Rico
 regarding the COVID-19 outbreak to carry out all efforts and implement all
 necessary measures to safeguard the health, welfare and public safety of our
 citizens, in order to minimize or avoid the risk of any situation that
 represents or constitutes a threat to public health or safety. Following the
 aforementioned emergency declaration, on March 15, 2020, the Governor of
 Puerto Rico issued Administrative Bulletin No. OE-2020-023, establishing
 additional measures to prevent the spread of COVID-19 in Puerto Rico,
 including, among other measures, the implementation of a curfew applicable to
 all citizens starting at 9:00 pm on Sunday, March 15, 2020, which was in
 effect until March 30, 2020. Likewise, a closure was ordered of government
 operations, except those related to essential services, as well as the
 closure of all businesses in Puerto Rico from 6:00 pm on March 15, 2020,
 until March 30, 2020, with several exceptions. Subsequently, on March 30,
 2020, the Governor of Puerto Rico issued Administrative Bulletin No. OE-2020-
 029, with the purpose of, among other measures, extending the curfew and




                                                                                 3
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43   Desc: Main
                           Document Page 4 of 13


 accomplish the request: § 1330 of the Bankruptcy Code, or Fed.

 R. Bankr.P. 9023 (which incorporates Fed.R.Civ.P. 59 into the

 Bankruptcy Rules), or Fed. R. Bankr.P. 7052              (which incorporate

 Fed.R.Civ.P. 52). Section 1330 provides for revocation of an

 order for fraud.      Rule 52(b) states that “[o]n a party's motion

 filed no later than 28 days after the entry of judgment, the

 court may amend its findings—or make additional findings—and may

 amend    the   judgment   accordingly.    The   motion    may   accompany    a

 motion for a new trial under Rule 59.” BPPR’s objection does not

 allege fraud, but rather that Debtor failed to properly exempt

 property of the estate under state law.            Fed. R. Bankr.P. 9023

 states that “[a] motion for a new trial or to alter or amend a

 judgment shall be filed, and a court may on its own order a new

 trial, no later than 14 days after entry of judgment.”                 BPPR’s

 motion is made within the 14–day window of Fed. R. Bankr.P.

 9023.

         Thus, based upon a timely motion, factual findings may be

 altered or amended by the trial judge without granting a new

 trial if the changes are warranted. See, e.g., U.S. Gypsum Co.

 v. Schiavo Bros., Inc., 668 F.2d 172, 180 n. 9 (3d Cir.1981).                A

 closing of government and private sector operations, with few exceptions,
 until April 12, 2020. In addition, on April 7, 2020, it issued Administrative
 Bulletin No. OE-2020-032, in order to establish more aggressive measures to
 combat COVID-19 during the days April 10, 11 and 12, 2020.      On April 12,
 2020, the Governor of Puerto Rico issued Administrative Bulletin No. OE-2020-
 033 (“OE-2020-033”), whose purpose is to extend the curfew and closure of
 government and private sector operations until May 3, 2020. Therefore, based
 on this background and the General Order 20-03, the statute of limitation was
 tolled on March 15, 2020 until April 13, 2020.




                                                                              4
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43             Desc: Main
                           Document Page 5 of 13


 motion under Rule 52(b) “is not intended to allow parties to

 rehash   old   arguments      already     considered       and    rejected       by    the

 trial       court”.         Nat'l         Metal          Finishing         Co.          v.

 BarclaysAmerican/Commercial, Inc., 899 F.2d 119, 123 (1st Cir.

 1990) In this case BPPR is not rehashing old arguments already

 considered and rejected by the trial court.                     Rather BPPR argues

 that its argument was not considered, and therefore, the purpose

 of this motion is intended to “permit the correction of any

 manifest    errors     of    law    or   fact     that    are     discovered,         upon

 reconsideration, by the trial court”.              Id. at 123.

       The   decision        whether      to   amend      findings     of     fact      or

 conclusions of law under Rule 52(b) is within the discretion of

 the trial court. See Dash v. Chicago Insurance Co., 2004 WL

 2337021, at *1 (D.Mass.2004). In order to prevail under rule

 52(b), “the movant must show that the motion is necessary to

 correct manifest errors of law or fact.” Edwards v. Wyatt, 2007

 WL 136687, at *1 (E.D.Pa.2007).

       BPPR filed an objection to the Debtor’s election to deem

 her principal residence as exempt property of the state, prior

 to this Honorable Court’s issuance of the confirmation order.

 Therefore, the Court should vacate the Order Confirming Plan or

 modify   the   Order    Confirming       Plan,    until     the    Court   resolve’s

 BPPR’s   objection     to    the    Debtor’s      failed    election       to    exempt

 property of the estate under state law.                    BPPR’s contention in




                                                                                          5
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43               Desc: Main
                           Document Page 6 of 13


 the objection to Debtor’s claim of exemption is that Debtor has

 operated in bad faith by filing this Petition and its schedules

 and   thus,     this       Court    should     not     concede   to    any     request   to

 further amend the schedules to correct the listed deficiencies

 in the claim of exemption.

       Debtor’s           actions    have     clearly     misguided      this    Honorable

 Court    and    all       her    creditors    since     she    tried   to    exempt   from

 distribution         a    property       valued   in    $180,000.00      which    clearly

 affects the amount that unsecured creditors would be paid upon

 liquidation of the estate.                 Therefore, the Plan, as amended, did

 not satisfy the requirements for confirmation.                           Generally, an

 order confirming a chapter 13 plan is not revocable unless it is

 established that the order was procured by fraud.

       BPPR      also       seeks    to     vacate      the    Order    Confirming     Plan

 pursuant to Fed. R. Civ. P. 59(e) (“Rule 59(e)”), which is made

 applicable to bankruptcy proceedings by Bankruptcy Rule 9023.

 Pursuant       to   Bankruptcy       Rule     9023,     BPPR   moves    this     Court   to

 vacate    the       Order       Confirming    Plan     because    Debtor’s      Plan,    as

 amended, is based on Debtor’s failed election to exempt property

 of the estate either under federal bankruptcy law or under state

 law or non-bankruptcy federal law. 2

       “Fed.R.Civ.P. 59 is incorporated by Fed. R. Bankr. 9023,

 2     Section 522(b)(2) allows a state to prohibit its residents from
 electing the federal bankruptcy exemptions. Puerto Rico has not joined such
 “opt out states” and thus its residents are free to elect either the state or
 federal exemption scheme.




                                                                                           6
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43                           Desc: Main
                           Document Page 7 of 13


 and complements Rule 52(b). U.S. Gypsum Co., 668 F.2d at 180.

 Rule 59(e) allows the court to revisit a judgment to correct

 “manifest errors of law or fact or to present newly discovered

 evidence.”         Blue     Mountain          Mushroom          Co.,    Inc.,          v.    Monterey

 Mushroom, Inc., 246 F.Supp.2d 394, 398 (E.D.Pa.2002) (quoting

 Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.1985)).” In

 re Reading Broadcasting, Inc., 386 B.R. 562, 566 (Bankr. E.D

 Pennsylvania 2008)

       A motion to alter or amend a judgment (i.e. a motion for

 reconsideration) “is an extraordinary remedy which should only

 be   used     sparingly”          and    is     typically         denied.        See        Palmer    v.

 Champion, 465 F.3d 24, 30 (1st Cir. 2006) and Silva Rivera v.

 State    Insurance        Fund     Corp.,          488    F.    Supp.       2d   72,    78    (D.P.R.

 2007).    A   motion        for    reconsideration               “is    not      an     appropriate

 mechanism to reiterate previous arguments or assert arguments

 that could have, or should have, been raised initially.”                                             R&T

 Roofing     Contractor,          Corp.     v.       The    Fusco       Corporation,           D.   P.R.

 December      9,     2016,        2016    WL        7187315.            The      reconsideration

 mechanism     “cannot       be     used       as    a    vehicle       to    relitigate        and/or

 rehash    matters         already       litigated         and    decided         by    the    court.”

 Rosario Méndez v. Hewlett Packard Caribe, 660 F. Supp. 2d 229,

 232 (D. P.R. 2009) (internal citations and quotations omitted).

       Case law for the Court of Appeals for the First Circuit

 “generally offer three grounds for a valid Rule 59(e) motion: an




                                                                                                        7
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43                Desc: Main
                           Document Page 8 of 13


 ‘intervening      change’     in    the     controlling        law,   a    clear     legal

 error,    or     newly-discovered         evidence.”         Soto-Padró,     v.     Public

 Bldgs. Auth., 675 F.3d 1, 9 (1st Cir. 2012), Rosario Méndez v.

 Hewlett Packard Caribe, 660 F. Supp. 2d 229, 233 (D. P.R. 2009)

 and Silva Rivera v. State Insurance Fund Corp., 488 F. Supp. 2d

 72, 78 (D. P.R. 2007).

        Rule 59(e) provides no express elaboration regarding the

 proper    grounds       for   granting      such     a     motion     or    even     which

 judgments are susceptible to amendment by Rule 59(e).                          However,

 the First Circuit has determined that Rule 59(e) generally “does

 not provide a vehicle for a party to undo its own procedural

 failures, and it certainly does not allow a party to introduce

 new evidence or advance arguments that could and should have

 been presented to the district court prior to the judgment.”

 Crawford v. Clarke, 578 F.3d 39, 44 (1st Cir. 2009) (citation

 and    internal    quotation       marks    omitted).          A   Rule    59(e)    motion

 provides no second-chance for litigation, but aims to correct an

 error by the court without the additional burden of initiating

 appellate review.         See Aybar v. Crispin-Reyes, 118 F.3d 10, 16

 (1st    Cir.   1997)     (“Rule     59(e)    allows      a    party   to    direct     the

 district court’s attention to newly discovered material evidence

 or a manifest error of law or fact and enables the court to

 correct    its    own    errors     and    thus    avoid      unnecessary     appellate

 procedures.” (citation omitted)).




                                                                                           8
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43             Desc: Main
                           Document Page 9 of 13


        The Debtor claimed her principal residence exemption under

 state law - the Puerto Rico Home Protection Act of 2011, as

 amended. 3

        To receive the maximum protection under the 2011 PR Home

 Protection      Act,      the    statute    requires      a   homeowner    to    either

 declaring      it    in    the    purchase     deed    upon    acquisition      of    the

 property or if the property was already acquired, and title has

 been recorded in the Registry of the Property in favor of the

 Debtor, then by “executing a declaration before a notary public

 stating      that   the     parcel     is   covered      by   homestead    protection

 record    a    declaration        of   homestead.” 4      “The   Puerto    Rico      Home

 Protection     Act     does      not   require    that    a   homestead    claimant’s

 ownership title of a property be registered with the Property

 Registry of Puerto Rico in order for the claimant to declare a

 homestead right over that property.” Mendez Garcia v. Rushmore

 Loan Management Services as service agent of Roosevelt Cayman

 Asset Company, 2018 WL 4677669 at page 6.

        Determining whether a homeowner is entitled to a declared

 homestead exemption involves a two-part inquiry. A court will

 consider first whether the Debtor is the owner of the property

 over   which    the       homestead    right     is   being   claimed     and   second,


 3     PR Laws Ann. tit. 31, § 1858-1858k., Puerto Rico’s Home Protection Act
 No. 195 enacted on September 13, 2011 (in Spanish titled “Ley del Derecho a
 la Protección del Hogar Principal y el Hogar Familiar”, hereinafter the “2011
 PR Home Protection Act”).
 4     Id. at § 1858f.




                                                                                         9
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43            Desc: Main
                          Document Page 10 of 13


 whether    it     is    occupied    as     the     principal       residence   by      the

 individual claimant or his/her family. 31 P.R. Laws Ann. § 1858;

 see In re Nazario, 533 B.R. at 4; In re Hernández, 487 B.R. at

 357; Rivera García v. Registradora, 189 P.R. Dec. 628, 636-637

 (2013).

       “The 2011 PR Home Protection Act does not expressly address

 how Puerto Rico residents who file for bankruptcy must claim the

 homestead right in their bankruptcy petitions. Thus, a debtor

 must have complied with the requirements in the 2011 PR Home

 Protection Act as of the petition date in order to properly

 claim the homestead exemption under state (Puerto Rico) law in a

 bankruptcy proceeding.” In re Hernandez, 487 B.R. 353 (Bank.

 P.R. 2013)

       “Although Rule 52(b) is not intended to allow parties to

 rehash    old    arguments       already    considered       and    rejected      by   the

 trial court, see American Train Dispatchers Ass'n v. Norfolk &

 Western    Ry.    Co.,     627    F.Supp.     941,     947    (N.D.Ind.1985),          its

 purpose is to permit the correction of any manifest errors of

 law or fact that are discovered, upon reconsideration, by the

 trial    court.    Under    the    rule,     the    trial    court     is   the    first

 recourse for the correction of errors. If the errors, in its

 opinion, require reversal of its first judgment, we see no good

 reason    why      it    must      remain        shackled    to      that   judgment.

 Consequently, we join those authorities that have stated that “a




                                                                                         10
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43               Desc: Main
                          Document Page 11 of 13


 party    may    move      to    amend    the   findings     of    fact    even    if    the

 modified or additional findings in effect reverse the judgment.”

 Fontenot       v.    Mesa      Petroleum    Co.,    791    F.2d    1207,       1219     (5th

 Cir.1986); see also 5A J. Moore & J. Lucas, Moore's Federal

 Practice ¶ 52.11[2], at 197–99 (2d ed. 1989) (“If the trial

 court    has     entered       an     erroneous    judgment      it    should     correct

 it.”).”         National            Metal      Finishing          Co.,         Inc.       v.

 BarclaysAmerican/Commercial, Inc., 899 F.2d 119, 123 (1st Cir.

 1990); See also In re Redondo Construction Corporation, 2019 WL

 6130938, (Bankr. D. Puerto Rico 2019)

       Fed. R. Civ. P. 52(b) motions proceed only when a party

 demonstrates a manifest error of law or fact, or in limited

 situations to present newly discovered evidence.                         In this case,

 the     issuance       of       the     confirmation       order      prior      to      the

 consideration        of     BPPR’s     opposition   to     the    Debtor’s      exemption

 could. if BPPR prevails in its opposition, alter the Plan to

 such extent that it would render the Plan not complaint with the

 Bankruptcy Code.            BPPR’s request is not a second opportunity to

 present its argument, but rather pleading to the Honorable Court

 to    grant     it     the     consideration       to     litigate       its    point    of

 contention      regarding        Debtor’s      non-compliance         with     state    law

 requirements for claiming property exempted, and for the Court

 to adjudicated the matter.

       BPPR requests that the Honorable Court either vacate or




                                                                                           11
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43   Desc: Main
                          Document Page 12 of 13


 modify the Order Confirming Plan to make clear that the Order

 Confirming Plan and the Plan shall not have any effect on BPPR’s

 pending Objection to Debtor’s Claim of Exemption against the

 Debtor and, in the event BPPR prevails in that action, the Plan

 will be amended to provide distributions to BPPR and all other

 creditors under the Plan which include the value of the property

 of the estate that Debtor allegedly claimed as exempted under

 state law, but without complying with the requirements of state

 law.

        WHEREFORE,    it   is   respectfully   requested    that   this   Court

 vacate or modify the confirmation order or grant a hearing on

 the    merits   of   BPPR’s    opposition   or   provide   such   remedy   the

 Honorable Court determines applicable based on the facts and law

 applicable to this motion.

                           NOTICE OF TIME TO RESPOND

 You are hereby notified of the filing of a Motion for
 Reconsideration. If within fourteen (14) days after service as
 evidenced by this certification, and an additional three (3) days
 pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail,
 any party against whom this paper has been served, or any other
 party to the action who objects to the relief sought herein, must
 serve and file an objection or other appropriate response to this
 paper with the Clerk’s office of the US Bankruptcy Court for the
 District of Puerto Rico.     If no objection or other response is
 filed within the time allowed herein, the Stipulation will be
 deemed unopposed and may be granted unless: (i) the requested
 relief is forbidden by law; (ii) the requested relief is against
 public policy; or (iii) in the opinion of the Bankruptcy Court, the
 interest of justice requires otherwise.

        WE HEREBY CERTIFY that on this same date, we electronically

 filed the foregoing with the Clerk of the Court using the CM/ECF




                                                                             12
Case:19-06953-ESL13 Doc#:42 Filed:04/21/20 Entered:04/21/20 10:25:43   Desc: Main
                          Document Page 13 of 13


 system, which will send notification of such filing to all CM/ECF

 participants in this case.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico on this April 21, 2020.

                                     Counsel    for   Creditor-    Banco
                                     Popular de Puerto Rico
                                     Juan C. Salichs, Esq.
                                     USDC-PR No. 211610
                                     PO BOX 195553
                                     San Juan, Puerto Rico 00919-5553
                                     Tel. (787) 449-6000
                                     Fax (787) 474-3892
                                     S Juan C. Salichs
                                     JUAN C. SALICHS
                                     E-mail: jsalichs@splawpr.com




                                                                             13
